1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                     ***
      MILAGROS MARTINEZ-PARIS and LR, a
6     minor by and through his Guardian Ad Litem
      MILAGROS MARTINEZ-PARIS,
7                                                         2:19-cv-00403-JAD-VCF
                           Plaintiff,                     ORDER
8
      vs.
9
      CLARK COUNTY SCHOOL DISTRICT,
10
      KASEY GLASS, MARK CONNORS,
      ALLISON POKORNIK and DOES 1-50,
11
                           Defendants.
12

13
            Before the court are the following motions:
14
            1. Plaintiffs’ Motion to Compel Defendant Clark County School District to Respond to Plaintiffs’
15
     Request for Admission, Set One, Nos. 9-13, and 24-28 (ECF NO. 75),
16
            2. Plaintiffs’ Motion for Leave to File Documents Under Seal Pursuant to Protective Order (ECF
17
     NO. 76),
18
            3. Plaintiffs’ Motion to Compel Defendant Clark County School District to Provide Dates for the
19
     Deposition of Carlos Morales (ECF NO. 81),
20
            4. Plaintiffs’ Motion for Leave to File Documents Under Seal Pursuant to Protective Order (ECF
21
     NO. 87),
22
            5. Plaintiffs’ Motion to Compel Defendant Clark County School District to Produce Documents
23
     and to Provide Further Responses to Request for Production of Documents Set Two, Nos 5 and 6 (ECF
24
     NO. 88).
25
            Accordingly,
1          IT IS HEREBY ORDERED that a hearing on the above referenced motions is scheduled for 11:00

2    AM, December 3, 2019, in Courtroom 3D.

3

4          DATED this 12th day of November, 2019.
                                                           _________________________
5                                                          CAM FERENBACH
                                                           UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
